DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites “at least one switch valve…” whereas claim 1, from which claim 9 depends, recites “a switch valve. It is unclear whether the at least one switch valve of claim 9 is the same switch valve of claim 1 or is a second switch valve.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Novak et al. (CN 106233042A; hereinafter “Novak”) in view of Chen et al. (CN 107448595A; hereinafter “Chen”).

Claim 1
Novak discloses a transmission hydraulic pressure control device comprising:
a pressure regulation valve (any of 13-15) configured to regulate an operation pressure of oil supplied to a friction element (any of 3-7) of a forward-rearward device; and
a switch valve (62, 63, 88, 28 or 29) configured to respectively switch oil discharge paths by a pilot pressure from the pressure regulation valve and an elastic force of a return spring (see paragraph [0010]; and FIGS. 1 or 2),
wherein:
the oil supplied to the friction element (any of 3-7) is discharged through the oil discharge paths, and
the oil discharge paths switched by the switch valve (62, 63, 88, 28 or 29) are configured to have oil flow resistances different from each other (see e.g., FIG. 2, when 62 is the switch valve, the discharge may go directly into the oil tank or may first travel through 89 which changes the discharge pressure and time).
Novak does not disclose that the transmission is a continuous variable transmission (CVT). Chen discloses that a CVT may use a hydraulic control system for operating the clutches. It would have been obvious to one having ordinary skill in the art .

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Novak in view of Chen as set forth in the rejection of claim 1, and further in view of Terai (US 2019/0275998).

Claim 9
Novak does not disclose what type of transmission the hydraulic system may be used with and therefore does not disclose wherein the friction element of the forward-rearward device includes: a forward friction element implementing a forward movement state, and a rearward friction element implementing a rearward movement state; and at least one switch valve is included in at least one of the forward friction element and the rearward friction element and configured to switch the oil discharge paths. However, Terai discloses a CVT that includes both forward and reverse capabilities (see e.g., paragraph [0025]). Terai discloses a forward friction element (22) implementing a forward movement state, and a rearward friction element (23) implementing a rearward movement state. It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Novak to have used the hydraulic system for clutches in a CVT with a forward and reverse clutch element as the generic transmission discussed in Novak since this is a simple substitution of one known type of transmission of another known generic transmission to yield predictable results (see MPEP 2141) and in this case would provide the capability of a reverse drive of the transmission. As so modified, the relevant switch valve, would switches the oil discharge paths, would be for operation of  at least one of the forward friction element and the rearward friction element.

Allowable Subject Matter
Claims 2-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 2
With reference to claim 2, the prior art does not disclose or render obvious a CVT hydraulic pressure control device comprising the combination of features “wherein: the pressure regulation valve is a solenoid valve; and a controller is configured to: control the pressure regulation valve and regulate the pilot pressure supplied to the switch valve based on a temperature of the oil.” In particular, many pressure regulation valves and switch valves are solenoid valves, however the pilot pressure to those acting as switch valves is not regulated based on temperature.

Claim 7
With reference to claim 7, the prior art does not disclose or render obvious a CVT hydraulic pressure control device comprising the combination of features “wherein the switch valve is installed between a manual valve and the friction element and configured to supply the operation pressure from the pressure regulation valve to the friction 

Claim 8
With reference to claim 8, the prior art does not disclose or render obvious a CVT hydraulic pressure control device comprising the combination of features “wherein the switch valve is connected to a manual valve and configured to receive the oil discharged from the friction element through the manual valve operated by a transmission lever and then discharge the received oil.” The prior art does not also include a manual valve in the location recited.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY A FLUHART whose telephone number is (571)270-1851. The examiner can normally be reached M-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/STACEY A FLUHART/Primary Examiner, Art Unit 3659